Citation Nr: 0420424	
Decision Date: 07/27/04    Archive Date: 08/04/04

DOCKET NO.  99-15 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Nancy S. Kettelle


INTRODUCTION

The veteran had active service from November 1964 to November 
1969.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a March 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  The veteran and his wife testified before a Decision 
Review Officer at a hearing held at the RO in Pittsburgh, 
Pennsylvania, in September 1999.  In October 2002, the 
veteran and his wife testified from the Cleveland RO at a 
videoconference hearing before the undersigned sitting in 
Washington, D.C.  

In January 2003, the Board ordered further development of the 
claim, and the case was sent to the Board's Evidence 
Development Unit as was appropriate under 38 C.F.R. 
§ 19.9(a)(2) as then in effect.  A few months later, in a 
decision dated in May 2003, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that 
38 C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 
38 U.S.C. § 7104(a) because 38 C.F.R. § 19.9(a)(2) denied 
appellants "one review on appeal to the Secretary" when the 
Board considered additional evidence without having to remand 
the case to the agency of original jurisdiction for initial 
consideration, and without having to obtain the appellant's 
waiver.  Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  In view of the 
Federal Circuit's decision, the Board remanded the veteran's 
claim for service connection for PTSD to the Cleveland RO in 
July 2003 for further development and readjudication of the 
claim.  

The Cleveland RO continued its denial of service connection 
for PTSD and issued a supplemental statement of the case in 
December 2003.  The RO returned the case to the Board in 
April 2004, and it is now before the Board for further 
appellate consideration.  



The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

Review of the record shows that prior to returning the case 
to the Board, the RO wrote the veteran in March 2004 stating 
that its records showed that he had requested an in-person 
hearing at the Cleveland RO before a member of the Board.  In 
the last paragraph of the letter, the RO told the veteran 
that if he chose to leave his case on the waiting list, he 
did not need to do anything.  Although there was no response 
from the veteran, the RO sent the case to the Board in April 
2004.  

In June 2004 the Board sent the veteran a letter requesting 
clarification as to whether he wants another hearing before 
the Board.  The veteran responded in July 2004 stating that 
he wants a hearing before a Veterans Law Judge at the RO.  

Accordingly, the case is REMANDED for the following action:  

The veteran should be scheduled for a 
Travel Board hearing at the RO in 
Cleveland, Ohio.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act 


of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


